DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Makoto Tsunozaki on 2/7/22.
The application has been amended as follows: 
Claim 1 (currently amended): A microfluidic device comprising: 
a sample inlet; 

said plurality of rows of obstacles extending at an angle relative to the average flow direction of said separation channel; 
one or more capture areas each comprising one or more capture channels, wherein each capture channel comprises a trap region and an outflow region, provided in an arrangement in which the width of the trap region is greater than a width at the outflow region and wherein is configured to  allow[[s]] flow of fluid from the trap region through the outflow region and is configured to prevent a cell in the trap region from translocating through the outflow region due to a steric hindrance of the cell 
an outlet; 
wherein the separation channel is disposed between and in fluidic communication with the sample inlet and the one or more capture areas, and wherein the one or more capture areas is disposed between and in fluidic communication with the separation channel and the outlet.
Claim 31 (currently amended): A microfluidic device comprising: 
a sample inlet; 
a separation channel comprising an array of obstacles disposed within the separation channel, wherein said array of obstacles comprises a plurality of rows of obstacles and a plurality of columns of obstacles, said plurality of rows of obstacles 
a serpentine-shaped mixing channel;
a disbursement channel; 
one or more cell isolation channels comprising one or more capture areas each comprising one or more capture channels, wherein each capture channel comprises a trap region and an outflow region, wherein the width of the trap region is about 12 µm, the width of the outflow region is about 2 µm, and the length of the outflow region is about 8-15 µm,
wherein said trap region of said capture channel is configured to capture a T cell from a sample fluid flowing through said capture channel, and wherein said capture channel  is configured to prevent a T cell in the trap region from translocating through the outflow region of said capture channel due to a steric hindrance of the cell
an outlet; 
wherein the separation channel is disposed between and in fluidic communication with the sample inlet and the one or more capture areas, wherein the serpentine-shaped mixing channel is disposed between and in fluidic communication with the separation channel and disbursement channel, wherein the disbursement channel comprises a branched network of channels extending from 

Allowable Subject Matter
Claims 1, 3, 6, 8 11-16, 18, 21-23, 30-31 and 104-106 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Inglis et al (USPGpub 2008/0023399) teaches a microfluidic device (referred to as a continuous flow fluidic particle separation device in [0010]) comprising: 
a sample inlet (referred to as a sample input in [0010], sample input channel is for blood in Figure 2 and for particle mixture in Figure 4); 
a separation channel (referred to as separation area 1 in Figure 3) comprising an array of obstacles (see [0012] which recites “[s]mall particles stay within a flow stream, and large particles are displaced at each obstacle”) disposed within the separation channel (see Figure 1 where the obstacles are posts), 
wherein said array of obstacles comprises a plurality of rows of obstacles and a plurality of columns of obstacles (see [0013], [0042] and Figures 2 and 5), 
said plurality of rows of obstacles extending at an angle relative to the average flow direction of said separation channel (see Figure 2 and [0033]); 
one or more capture areas (which corresponds to separation areas 2 and 3 illustrated in Figure 3) each comprising one or more capture channels (which corresponds the streamlines illustrated in Figure 3), wherein each capture channel 
an outlet (referred to as an output 3 illustrated in Figure 3); 
wherein the separation channel (referred to as separation area 1 in [0042] and illustrated in Figure 4) is disposed between and in fluidic communication with the sample inlet (sample input) and the one or more capture areas (separation areas 2 and 3), and wherein the one or more capture areas (separation areas 2 and 3) is disposed between and in fluidic communication with the separation channel (separation 1) and the outlet (output, see Figure 3). 
In addition, Inglis teaches a plurality of columns of obstacles (see [0013], [0042] and Figures 2 and 5), within a microfluidic device comprising a gap between adjacent obstacles of a range from about 8 μm to about 15 μm, and said plurality of columns of obstacles comprising a gap between adjacent obstacles of from about 8 μm to about 15 μm (see [0013], see also [0045]); 
a serpentine-shaped mixing channel (see [0058])); 
a disbursement channel (which corresponds to channels where the separation region connects to the serpentine region); 
an outlet (referred to as an output 3 illustrated in Figure 3); 
wherein the separation channel (referred to as separation area 1 in [0042] and illustrated in Figure 4) is disposed between and in fluidic communication with 
wherein the serpentine-shaped mixing channel is disposed between and in fluidic communication with the separation channel and disbursement channel (which corresponds to channels where the separation region connects to the serpentine region, see [0017] and Figure 6 ) disposed between and in fluidic communication with the mixing channel (serpentine region) and the one or more capture areas (separation areas, see [0017])
wherein the one or more cell isolation channels (which correspond to separation areas 2 and 3) are disposed between and in fluidic communication with the separation channel (separation area 1) and the outlet (output, see Figure 3).
In addition, Loutherback (USPGpub 2013/0098813) teaches a bump array microfluidic device that relies on deterministic lateral displacement to separate particles with high resolution relying on asymmetric bifurcation of fluid streams in a post array that is tilted at an angle e typically on the order of 0.1 radians with respect to the direction of the overall fluid flow (See Figure 11 of which shows an angle of 5.71 degrees calculated from tan-1(1/10) which is about 6 degrees and [0016]). In addition, Loutherback teaches in Figure 7 a graph illustrating hypothetical and experimental effects of the tilt angle (“Array Tilt' in FIG. 7) on particle displacement including angles of about 6 degrees (see [0022]). 
In addition, Fowler et al (USPGpub 2013/0302883) teaches a microfluidic device 110 (see Figure 1) for multiple single-cell capturing and processing utilizing microfluidics having a capture channel (referred to as a capture nest 330 in [0230], which recites “[c]apture nest 330 and/or capture site 335 may be configured such that a capture cell and/or particle may be protected from being dislodged by flow fluids, including other cells or particles, when captured at the capture nest 330 and/or capture site 335. Capture configuration 210-a may also be configured to create a stagnation point around capture site 335 to facilitate capturing individual cells” as recited in [0230] and as illustrated in Figure 3A). In addition, Fowler et al teaches affinity-based capture “used alone or in combination with one or more other capture features, e.g., mechanical capture, to capture a single cell in each separate reaction volume (i.e., each capture site within a micro fluidic device). For example, a discrete region of a microfluidic device surface that contains a binding partner for a cell component may be sized so that only one cell can bind to the region, with the binding of subsequent cells blocked by steric hindrance” as recited in [0251]).
However, the cited prior art neither teaches nor fairly suggests a microfluidic device having a capture channel configured to allow flow of fluid from a trap region through an outflow region, the capture channel configured to prevent a cell in the trap region from translocating through the outflow region due to a steric hindrance of the cell (as required by independent claim 1 and 31). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797